Van Wyck, J. (dissenting).
The complaint alleges that the plaintiff’s damages for the loss overboard of her horses and wagon, was occasioned because the defendant “ did not provide guards or any protection ” on the embankment or dump for wagons, and her witness, Dunn, was questioned and answered as follows:
Q. “Was there a guard there for the wagons? A. No guard at ail for the long wagons.” Her other witness, the policeman, speaking as of time prior to the accident, testified at *6folio 29 : “ I did not remark whether there was any stone or guard-rail or anchor at the top of the dump to prevent wagons from falling off.” Q.‘ “ Did you see any there afterwards ? Defendant’s counsel objects as irrelevant and immaterial. Objection overruled. Exception.” A. “ Well, after they had got the stones built up, the stones just as soon as they would be thrown from the wagons would go to the very edge of the dump and several stones may remain there. There was no block or bar or anchor at the top of the dump to prevent the wagons from rolling off, until after this accident. I saw one after the accident.” The Court of Appeals in Corcoran v. Village of Peekskill, 108 N. Y. 151, says that the admission of evidence of this character is error, and Judge Earl, there writing, quotes from the opinion of Salters case (3 Hun, 338, 311), as follows: “ Whether the defendants were negligent was a question to be decided upon the facts' as they existed at the time of the injury. What the defendants did afterward was immaterial, unless their acts could be construed as equivalent to their declaration that they were negligent at the time of the injury. But the question appears to be settled by authority and not .open for discussion in this court,” and continuing he says: “ While such evidence has no legitimate bearing upon the defendants’ negligence or knowledge, its natural tendency is undoubtedly to prejudice and influence the minds of the jury. Hence in this court and 'generally in the Supreme Court, it has been held erroneous to receive such evidence.”
The judgment appealed from, should be reversed and new trial granted with costs to appellant to abide the event.
Judgment affirmed.